       Case 18-34658 Document 471 Filed in TXSB on 03/24/20 Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                            ENTERED
                                                                                             03/24/2020
IN RE:                                          §
HOUTEX BUILDERS, LLC, et al                     §       CASE NO: 18-34658
                                                §
415 SHADYWOOD, LLC                              §       CASE NO: 18-34659
                                                §
2203 LOOSCAN LANE, LLC                          §       CASE NO: 18-34660
                                                §       Jointly Administered Order
        Debtor(s)                               §
                                                §       CHAPTER 11

                ORDER SETTING DISCOVERY DEADLINE AND TRIAL

       Before the Court are various claim objections including but not limited to: Houtex
Builders, LLC ECF Numbers 334, 335, 336, 373; 415 Shadywood, LLC ECF Numbers 19, 20,
21; and 2203 Looscan Lane, LLC ECF Numbers 13, 14 and 17.

        The parties have requested that the Court bifurcate trial of these claim objections. The
Court has agreed to a preliminary hearing to determine the contractual relationships between the
litigants. The two-day preliminary trial shall begin at 9:30 a.m. on April 29, 2020.

       The parties may conduct further discovery until April 23, 2020. Each side shall file and
serve on opposing counsel a trial brief or memorandum with proposed findings of fact and
conclusions of law by 5:00 p.m. on April 27, 2020.

       SO ORDERED.

       SIGNED: 03/24/2020.


                                                ___________________________________
                                                Jeffrey P. Norman
                                                United States Bankruptcy Judge




1/1
